Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 1 of 22 PageID #: 1




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 34th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 MATTHEW BULL, Individually and on                  Case No:
 behalf of all others similarly situated,
                                                    CLASS ACTION COMPLAINT FOR
        Plaintiff,                                  VIOLATIONS OF THE FEDERAL
                                                    SECURITIES LAWS
        v.
                                                    JURY TRIAL DEMANDED
 22ND CENTURY GROUP, INC., HENRY
 SICIGNANO III, and JOHN T.
 BRODFUEHRER,

        Defendants.


       Plaintiff Matthew Bull (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to

Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through his attorneys, which included, among

other things, a review of the Defendants’ public documents, conference calls and

announcements made by Defendants, United States Securities and Exchange Commission

(“SEC”) filings, wire and press releases published by and regarding 22nd Century Group (“22nd

Century” or the “Company”), and information readily obtainable on the Internet. Plaintiff


                                                1
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 2 of 22 PageID #: 2




believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a class action on behalf of persons or entities who purchased or otherwise

acquired publicly traded 22nd Century securities between February 18, 2016 and October 25,

2018, inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused by

Defendants’ violations of the federal securities laws under the Securities Exchange Act of 1934

(the “Exchange Act”).

       2.      22nd Century is a company that purportedly has the technology and plant

breeding expertise to regulate the level of nicotine (and other nicotinic alkaloids) in tobacco

plants. The Company has touted how it is able to grow tobacco with “up to 97% less nicotine

than conventional tobacco.”

       3.      By 2013, 22nd Century announced a partnership with British American Tobacco

(“BAT”), granting BAT access to 22nd Century’s “patented technology which alters levels of

nicotinic alkaloids in tobacco plants.”

       4.      But on September 26, 2017, the Winston-Salem Journal reported that BAT was

ending its partnership with 22nd Century to develop low-nicotine cigarettes in order to pursue

“more beneficial options available to us going forward.” A law professor in the article stated, “it

looks like a company (BAT) that understands the tobacco market perhaps better than any other

entity on the planet sees little likelihood of, or viability in, measures to force nicotine levels in

cigarettes to a non-psychoactive [and non-addictive] level.”

       5.      According to a February 2, 2018 Seeking Alpha article by Fuzzy Panda Research,

22nd Century’s stock price had been inflated through various paid stock promotion articles from



                                                 2
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 3 of 22 PageID #: 3




2014 through 2017, some of which had disclosed the paying party and amount, and others which

did not.

       6.     On this news, shares of 22nd Century fell $0.35 per share or over 11% to close at

$2.73 per share on February 2, 2018.

       7.     Then, on October 25, 2018, Fuzzy Panda Research disclosed in another Seeking

Alpha article that its Freedom of Information Act (“FOIA”) requests from the SEC for “all

documents in the possession of SEC that pertain to investigations regarding 22nd Century Group

(XXII) for the time period January 1, 2016 through July 16, 2018” had been denied. According

to the article, the SEC would not release the documents because doing so could “reasonably be

expected to interfere with on-going enforcement proceedings.” The article built on a March 7,

2018 Seeking Alpha article by Sharesleuth which explained how a “stealth promotion network”

posted positive articles about the Company at suspicious times in 2017, including (i) after

investors took part in placements and/or warrant exercises, enabling them to profit as 22nd

Century’s share price surged; and (ii) immediately before and after 22nd Century had

announced it was selling new shares at discount prices in October 2017.

       8.     On this news, shares of 22nd Century fell $0.11 per share or over 4% to close at

$2.45 per share on October 25, 2018. As a result of Defendants’ wrongdoing, 22nd Century

investors have been damaged.

       9.     Throughout the Class Period, Defendants made materially false and/or

misleading statements, as well as failed to disclose material adverse facts about the Company’s

business, operations and prospects. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) 22nd Century’s stock was prone to manipulation

through paid stock promotions; (2) such conduct would subject 22nd Century to heightened



                                               3
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 4 of 22 PageID #: 4




regulatory scrutiny by the SEC; and (3) consequently, 22nd Century’s public statements were

materially false and misleading and/or lacked a reasonable basis at all relevant times.

                                 JURISDICTION AND VENUE

       10.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder

by the SEC (17 C.F.R. § 240.10b-5).

       11.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       12.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and

the subsequent damages took place in this judicial district.

       13.     In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of the national securities exchange.

                                             PARTIES
       14.     Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased 22nd Century securities during the Class Period and was economically

damaged thereby.

       15.     Defendant 22nd Century provides technology that increases or decreases the

nicotine levels and other nicotinic alkaloids in tobacco plants, and cannabinoids in

hemp/cannabis plants through genetic engineering and plant breeding. 22nd Century is

incorporated in Nevada. Its principal place of business is in Williamsville, New York. 22nd



                                                  4
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 5 of 22 PageID #: 5




Century’s shares trade on the New York Stock Exchange (“NYSE”) under the ticker symbol

“XXII.”

       16.    Defendant Henry Sicignano III (“Sicignano”) has served as the Company’s Chief

Executive Officer (“CEO”) since March 3, 2015. He also served as the Company’s Chief

Operating Officer (“COO”) from October 25, 2014 to March 3, 2015.

       17.    Defendant John T. Brodfuehrer (“Brodfuehrer”) has served as the Company’s

Chief Financial Officer (“CFO”) since March 2013 and serves as the Company’s Treasurer.

       18.    Defendants Sicignano and Brodfuehrer are collectively referred to herein as the

“Individual Defendants.”

       19.    Each of the Individual Defendants:

              (a)    directly participated in the management of the Company;

              (b)    was directly involved in the day-to-day operations of the Company at the

                     highest levels;

              (c)    was privy to confidential proprietary information concerning the

                     Company and its business and operations;

              (d)    was directly or indirectly involved in drafting, producing, reviewing

                     and/or disseminating the false and misleading statements and information

                     alleged herein;

              (e)    was directly or indirectly involved in the oversight or implementation of

                     the Company’s internal controls;

              (f)    was aware of or recklessly disregarded the fact that the false and

                     misleading statements were being issued concerning the Company;

                     and/or



                                             5
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 6 of 22 PageID #: 6




               (g)     approved or ratified these statements in violation of the federal securities

                       laws.

       20.     22nd Century is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of

the wrongful acts complained of herein were carried out within the scope of their employment.

       21.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to 22nd Century under respondeat superior and agency

principles.

       22.     Defendants 22nd Century and the Individual Defendants are collectively referred

to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS
                                Materially False and Misleading
                           Statements Issued During the Class Period
       23.     On February 18, 2016, the Company filed a Form 10-K with the SEC, which
provided its financial results and position for the fiscal year ended December 31, 2015 (the
“2015 10-K”). The 2015 10-K was signed by Defendants Sicignano and Brodfuehrer. The 2015
10-K contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by
Defendants Sicignano and Brodfuehrer attesting to the accuracy of financial reporting, the
disclosure of any material changes to the Company’s internal control over financial reporting
and the disclosure of all fraud.
       24.     The Company’s 2015 10-K stated that its stock price was subject to volatility but
failed to disclose its stock could experience volatility due to manipulation:
       Our stock price may be highly volatile and could decline in value.

               Our common stock is currently traded on the NYSE MKT and the market
       prices for our common stock have been volatile. Further, the market prices for
       securities in general have been highly volatile and may continue to be highly
       volatile in the future. The following factors . . . may have a significant impact on
       the market price of our common stock:
           • results from and any delays in any clinical trials programs;

                                                 6
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 7 of 22 PageID #: 7




             •   failure or delays in entering potential products into clinical trials;
             •   failure or discontinuation of any of our research programs;
             •   delays in establishing new strategic relationships;
             •   delays in the development of our potential products and commercialization
                 of our potential products;
             •   market conditions in our sector and issuance of new or changed securities
                 analysts’ reports or recommendations;
             •   general economic conditions, including recent adverse changes in the
                 global financial markets;
             •   actual and anticipated fluctuations in our quarterly financial and operating
                 results;
             •   developments or disputes concerning our intellectual property or other
                 proprietary rights;
             •   introduction of technological innovations or new commercial products by
                 us or our competitors;
             •   issues in manufacturing or distributing our products or potential products;
             •   market acceptance of our products or potential products;
             •   third-party healthcare reimbursement policies;
             •   FDA or other United States or foreign regulatory actions affecting us or
                 our industry;
             •   litigation or public concern about the safety of our products or potential
                 products;
             •   additions or departures of key personnel;
             •   third-party sales of large blocks of our common stock;
             •   sales of our common stock by our executive officers, directors, or
                 significant stockholders; and
             •   equity sales by us of our common stock or securities convertible into
                 common stock to fund our operations.
       25.       On March 8, 2017, the Company filed a Form 10-K with the SEC, which
provided its financial results and position for the fiscal year ended December 31, 2016 (the
“2016 10-K”). The 2016 10-K was signed by Defendants Sicignano and Brodfuehrer. The 2016
10-K contained signed SOX certifications by Defendants Sicignano and Brodfuehrer attesting to
the accuracy of financial reporting, the disclosure of any material changes to the Company’s
internal control over financial reporting and the disclosure of all fraud. The Company’s 2016
10-K stated that “management concluded that our internal control over financial reporting was
effective as of December 31, 2016.”
       26.       The Company’s 2016 10-K stated that its stock price was subject to volatility but
failed to disclose its stock could experience volatility due to manipulation:


                                                  7
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 8 of 22 PageID #: 8




             Our stock price may be highly volatile and could decline in value.

                     Our common stock is currently traded on the NYSE MKT and the
             market prices for our common stock have been volatile. Further, the market
             prices for securities in general have been highly volatile and may continue to
             be highly volatile in the future. The following factors, in addition to other risk
             factors described in this section, may have a significant impact on the market
             price of our common stock:

             •   results from and any delays in any clinical programs
             •   failure or delays in entering potential products into clinical trials;
             •   failure or discontinuation of any of our research programs;
             •   delays in establishing new strategic relationships;
             •   delays in the development of our potential products and commercialization
                 of our potential products;
             •   market conditions in our sector and issuance of new or changed securities
                 analysts’ reports or recommendations;
             •   general economic conditions, including recent adverse changes in the
                 global financial markets;
             •   actual and anticipated fluctuations in our quarterly financial and operating
                 results;
             •   developments or disputes concerning our intellectual property or other
                 proprietary rights;
             •   introduction of technological innovations or new commercial products by
                 us or our competitors;
             •   issues in manufacturing or distributing our products or potential products;
             •   market acceptance of our products or potential products;
             •   third-party healthcare reimbursement policies;
             •   FDA or other United States or foreign regulatory actions affecting us or
                 our industry;
             •   litigation or public concern about the safety of our products or potential
                 products;
             •   additions or departures of key personnel;
             •   third-party sales of large blocks of our common stock;
             •   sales of our common stock by our executive officers, directors, or
                 significant stockholders; and
             •   equity sales by us of our common stock or securities convertible into
                 common stock to fund our operations.
       27.       On March 7, 2018, the Company filed a Form 10-K with the SEC, which
provided its financial results and position for the fiscal year ended December 31, 2017 (the
“2017 10-K”). The 2017 10-K was signed by Defendants Sicignano and Brodfuehrer. The 2017
10-K contained signed SOX certifications by Defendants Sicignano and Brodfuehrer attesting to


                                                  8
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 9 of 22 PageID #: 9




the accuracy of financial reporting, the disclosure of any material changes to the Company’s
internal control over financial reporting and the disclosure of all fraud. The Company’s 2017
10-K stated that “management concluded that our internal control over financial reporting was
effective as of December 31, 2017.”
       28.     The Company’s 2017 10-K stated that its stock price was subject to volatility but
failed to disclose its stock could experience volatility due to manipulation:
       Our stock price may be highly volatile and could decline in value.

               Our common stock is currently traded on the NYSE American and the
       market prices for our common stock have been volatile. Further, the market prices
       for securities in general have been highly volatile and may continue to be highly
       volatile in the future. The following factors, in addition to other risk factors
       described in this section, may have a significant impact on the market price of our
       common stock:
           • failure or discontinuation of any of our research programs;
           • delays in establishing new strategic relationships;
           • delays in the development of our potential products and commercialization
               of our potential products;
           • market conditions in our sector and issuance of new or changed securities
               analysts’ reports or recommendations;
           • general economic conditions, including recent adverse changes in the
               global financial markets;
           • actual and anticipated fluctuations in our quarterly financial and operating
               results;
           • Developments or disputes concerning our intellectual property or other
               proprietary rights;
           • introduction of technological innovations or new commercial products by
               us or our competitors;
           • issues in manufacturing or distributing our products or potential products;
           • market acceptance of our products or potential products;
           • third-party healthcare reimbursement policies;
           • FDA or other United States or foreign regulatory actions affecting us or
               our industry;
           • litigation or public concern about the safety of our products or potential
               products;
           • additions or departures of key personnel;
           • third-party sales of large blocks of our common stock;
           • sales of our common stock by our executive officers, directors, or
               significant stockholders; and
           • equity sales by us of our common stock or securities convertible into
               common stock to fund our operations.


                                                 9
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 10 of 22 PageID #: 10




       29.     The statements contained in ¶¶23-28 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) 22nd Century’s stock was prone to manipulation through paid stock

promotions; (2) such conduct would subject 22nd Century to heightened regulatory scrutiny by

the SEC; and (3) consequently, 22nd Century’s public statements were materially false and

misleading and/or lacked a reasonable basis at all relevant times.

                             THE TRUTH SLOWLY EMERGES

       30.     On February 2, 2018, Seeking Alpha contributor Fuzzy Panda Research stated

that 22nd Century utilized a years’ long “[r]ampant paid stock promotion” scheme to inflate

22nd Century’s share price. According to the article, the sponsors of some of the articles from

2014 through 2017 were undisclosed. The article states, in relevant part:

       22nd Century - Cutting Through The Smoke And Hype - 75% Downside
       Summary

       •       Reverse merger into mining shell; headquarters is located at a dentist office.
       •       Negative gross margins - so revenue growth equals increased losses.
       •       Rampant paid stock promotion (including free stock for buying cartons of
       cigarettes).
       •       "Technology" viewed as worthless by Major Tobacco + all companies, but
       XXII has a low nicotine product. Low nicotine tobacco has been around since the
       1930s!
       •       Sea of red flags + consistent exaggeration about technology.

                                                 ***

       The company has spun the narrative that "22nd Century is the only company in the
       world capable of growing tobacco with non-addictive levels of nicotine" - (Source).
       We will show you this is far from the truth and prove to you that this is likely nothing
       more than another paid stock promotion that will crumble under shareholder dilution.



                                               10
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 11 of 22 PageID #: 11




      Our analysis of 22nd Century will focus on three realities that you won't find in its
      press releases.

   1. Dismantling the hype of 22nd Century's "Technology" -
      •       In reality XXII is the only tobacco company that can't publicly market and sell
      a low nicotine tobacco product in the USA right now.
      •       Removing nicotine from tobacco is not new or novel; in fact it was first
      discovered in the 1930s! Multiple major tobacco companies have 2-5 times more
      patents than XXII in the low-nicotine space (XXII has <1% of the patents).
      •       British American Tobacco (NYSEMKT:BTI) (BAT) put a nail in XXII's
      coffin by deciding that XXII patent portfolio isn't even worth $3 million!
      •       The only two product hopes for XXII have already FAILED: Brand A
      cigarettes FAILED in December 2016 to get their FDA Modified Risk Tobacco
      Product (MRTP) designation; and X-22 FAILED phase IIb trials back in 2012.
      Neither product even currently has new applications/research studies pending.
   2. XXII's Horrible Fundamentals - Great businesses are not usually reverse mergers
      of OTC mining companies run out of dentist office that give away free stock with
      every pack of cigarettes sold - it turns out XXII is not an exception to this rule.
      •       NEGATIVE GROSS MARGINS - 22nd Century generates $0.93 of revenue
      for every $1.00 of product costs…a terrible business model.
      •       LESS than 2% of the company's revenue comes from low nicotine tobacco
      (and that revenue is declining!).
      •       Where does the revenue come from then? - 98.5% of revenue from selling the
      highest nicotine cigarettes in the USA (Red Sun) and third-party normal cigars and
      cigarettes.
      •       Company burning over ~$12 million of cash a year.
      •       Huge stock dilution - Share count up by >600%
   3. Red Flags Galore - Who is protecting shareholders?
      •       Founder & Former CEO Joseph Pandolfino charged with share price
      manipulation by SEC and got an FTC consent order for FALSE advertising.
      •       Joe, the founder with an SEC and FTC order, accused current management of
      corporate governance concerns.
      •       Paid stock promoters involved and company gave away shares when you
      bought cigarettes.
      •       Headquarters shared with a local dentist!
      •       Reverse merger into OTC mining company.
      •       Insider sales & institutional investors dumping shares and warrants from six
      months ago.
      •       Bankers (Chardan), investor relations (IRTH), and auditors (Freed Maxick) all
      have a very checkered past where investors have gotten fleeced.

                                               ***

      Paid stock promotion is commonplace in penny stocks similar to XXII and is a great
      indicator of good short candidates. Why? We believe legitimate companies do not
      pay stock promoters!

                                              11
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 12 of 22 PageID #: 12




          Partial list of the Paid Stock Promotions:




          (Emphasis added.)

          31.    On this news, shares of 22nd Century fell $0.35 per share or over 11% to close at

$2.73 per share on February 2, 2018.

          32.    On October 25, 2018, Seeking Alpha contributor Fuzzy Panda Research

suggested the SEC is actively investigating 22nd Century Group for its involvement in a

potential pump and dump scheme.

          33.    According to the article, the SEC refused to provide documents pursuant to a

FOIA request that concerned investigations of 22nd Century from January 1, 2016 through July

16, 2018 because doing so “could reasonably be expected to interfere with on-going

enforcement proceedings.”1 The article stated, in relevant part:

                22nd Century Group - FOIAs Reveal Suspected Undisclosed SEC
                                    Investigation Summary
      •   Our FOIA requests on 22nd Century Group received a 7(a) exemption response
          including the line "releasing the withheld information could reasonably be




1
    The SEC cited FOIA exemption 5 U.S.C. § 552(b)(7)(A), 17 C.F.R. § 200.80(b)(7)(i).

                                                12
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 13 of 22 PageID #: 13




       expected to interfere with on-going enforcement proceedings”. As a result, we
       suspect there is an ongoing SEC investigation regarding the company.
   •   Sharesleuth exposed articles from network of connected authors promoting XXII
       – those authors also wrote about many other “IRTH Communications” & “Honig,
       Brauser, and Frost” companies.
   •   Still no MRTP (Modified Risk Tobacco Product) application!

                                            ***




       Sources – Letter from the SEC Office of the General Counsel (we redacted the
       Name & Address it was mailed to & the highlights are our additions); Initial SEC
       FOIA denial; More information on 7 (A) exemptions.

                                            ***

       Alleged Undisclosed Stock Promotion for XXII – An IRTH Communications
       client:

       Since we wrote our earlier article on XXII, Chris Carey at Sharesleuth wrote a
       damning exposé of a large network of often undisclosed stock promotions that
       included the creation of fictitious authors. 22nd Century (XXII) was a constant
       focus of these authors’ bullish articles: see Sharesleuth’s Pretenders & Ghosts:


                                             13
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 14 of 22 PageID #: 14




      Stealth Promotion Network article. This should be required reading for anyone
      considering investing in XXII, either long or short.

      The article suggests how the same authors (sometimes fictitious people) wrote a
      multitude of bullish investment articles for both IRTH Communication clients &
      companies backed by Barry Honig, Michael Brauser, and Philip Frost. Since
      Sharesleuth’s article was published, the SEC filed charges (link) against Barry
      Honig, Michael Brauser, Philip Frost, John H. Ford, et al. for allegedly running
      pump & dumps and manipulating the stock price of 3 specific companies
      (assumed to be MBVX, COCP, and MGTI). MBVX was also written on
      extensively by Samuel Rae, an author of many of the past bullish XXII pieces in
      2017 (here & here). John H. Ford, who was charged by the SEC and has already
      settled the charges (link), was also an author of a positive article on XXII (it has
      since been removed from SeekingAlpha.com).

      Highlights of the Sharesleuth article involving 22nd Century Group include:

      •   Fake authors like George Ronan writing positive XXII stories. This fake
          author is shown to have 3 different profile pictures & bios for different
          investment sites, but despite his multiple fictitious personalities, he is bullish
          on XXII.
      •   Lack of disclosure - authors like Samuel Rae did not disclose if they were
          compensated for or had positions in the stocks. If they were indeed
          compensated then this lack of disclosure would violate the law.
      •   Exposed a network of connected authors for XXII (they produced more than
          20 positive stories in 2017 alone). Sharesleuth’s list of XXII promotional
          articles is here. Authors were shown to write positive articles about IRTH
          Communications or Honig-related companies and often right before events
          like stock offerings.

      The exposé of this network of promotional authors is especially important given
      that last year, the SEC brought enforcement actions against 27 different firms &
      individuals for stock promotion schemes that led investors to believe they were
      reading independent, unbiased analyses. (SEC charges)

      22nd Century’s management has still not explained who authorized or funded the
      positive articles regarding XXII. Nor has it provided any reasoning for who else
      could be responsible for these tactics of having fake authors write positive
      articles.

      Furthermore, XXII continues to pay & use IRTH Communications as their
      investor relations firm. IRTH Communications is still listed as 22nd Century’s IR
      contact on their website & in press releases (link, and link) - even as it sits at the
      epicenter of these articles.




                                               14
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 15 of 22 PageID #: 15




       Despite having extraordinarily long quarterly calls in which management talks
       about hypothetical future licensing deals, 22nd Century has not bothered to offer
       an explanation for why XXII has consistently been the subject of positive articles
       from this network of authors or other paid stock promotions.

       34.     On this news, shares of 22nd Century fell $0.11 per share or over 4% to close at

$2.45 per share on October 25, 2018.

       35.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s common shares, Plaintiff and other Class

members have suffered significant losses and damages.

                     PLAINTIFF’S CLASS ACTION ALLEGATIONS
       36.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants

who acquired 22nd Century securities publicly traded on NYSE during the Class Period, and

who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers

and directors of 22nd Century, members of the Individual Defendants’ immediate families and

their legal representatives, heirs, successors or assigns and any entity in which Officer or

Director Defendants have or had a controlling interest.




                                               15
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 16 of 22 PageID #: 16




       37.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, 22nd Century securities were actively traded on

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if

not thousands of members in the proposed Class.

       38.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       39.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       40.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       •       whether the Exchange Act were violated by Defendants’ acts as alleged herein;

       •       whether statements made by Defendants to the investing public during the Class

               Period misrepresented material facts about the financial condition and business

               22nd Century;

       •       whether Defendants’ public statements to the investing public during the Class

               Period omitted material facts necessary to make the statements made, in light of

               the circumstances under which they were made, not misleading;

       •       whether the Defendants caused 22nd Century to issue false and misleading SEC

               filings during the Class Period;


                                                  16
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 17 of 22 PageID #: 17




        •         whether Defendants acted knowingly or recklessly in issuing false and SEC filing

        •         whether the prices of 22nd Century’ securities during the Class Period were

                  artificially inflated because of the Defendants’ conduct complained of herein;

                  and

        •         whether the members of the Class have sustained damages and, if so, what is the

                  proper measure of damages.

        41.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        42.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

        •         22nd Century shares met the requirements for listing, and were listed and

                  actively traded on NYSE, a highly efficient and automated market;

        •         As a public issuer, 22nd Century filed periodic public reports with the SEC and

                  NYSE;

        •         22nd Century regularly communicated with public investors via established

                  market communication mechanisms, including through the regular dissemination

                  of press releases via major newswire services and through other wide-ranging

                  public disclosures, such as communications with the financial press and other

                  similar reporting services; and


                                                    17
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 18 of 22 PageID #: 18




         •       22nd Century was followed by a number of securities analysts employed by

                 major brokerage firms who wrote reports that were widely distributed and

                 publicly available.

         43.     Based on the foregoing, the market for 22nd Century securities promptly

digested current information regarding 22nd Century from all publicly available sources and

reflected such information in the prices of the shares, and Plaintiff and the members of the Class

are entitled to a presumption of reliance upon the integrity of the market.

         44.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information as detailed

above.

                                             COUNT I
             For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                      Against All Defendants
         45.     Plaintiff repeats and realleges each and every allegation contained above as if
fully set forth herein.
         46.     This Count is asserted against Defendants is based upon Section 10(b) of the
Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
         47.      During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

         48.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:


                                                18
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 19 of 22 PageID #: 19




               •       employed devices, schemes and artifices to defraud;

               •       made untrue statements of material facts or omitted to state material facts

                       necessary in order to make the statements made, in light of the

                       circumstances under which they were made, not misleading; or

               •       engaged in acts, practices and a course of business that operated as a fraud

                       or deceit upon plaintiff and others similarly situated in connection with

                       their purchases of 22nd Century securities during the Class Period.

       49.     Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of 22nd Century were materially false and

misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws.

These defendants by virtue of their receipt of information reflecting the true facts of 22nd

Century, their control over, and/or receipt and/or modification of 22nd Century’s allegedly

materially misleading statements, and/or their associations with the Company which made them

privy to confidential proprietary information concerning 22nd Century, participated in the

fraudulent scheme alleged herein.

       50.      Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other 22nd Century personnel to

members of the investing public, including Plaintiff and the Class.


                                                 19
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 20 of 22 PageID #: 20




        51.     As a result of the foregoing, the market price of 22nd Century securities was

artificially inflated during the Class Period. In ignorance of the falsity of Defendants’

statements, Plaintiff and the other members of the Class relied on the statements described

above and/or the integrity of the market price of 22nd Century securities during the Class Period

in purchasing 22nd Century securities at prices that were artificially inflated as a result of

Defendants’ false and misleading statements.

        52.     Had Plaintiff and the other members of the Class been aware that the market

price of 22nd Century securities had been artificially and falsely inflated by Defendants’

misleading statements and by the material adverse information which Defendants did not

disclose, they would not have purchased 22nd Century securities at the artificially inflated

prices that they did, or at all.

        53.      As a result of the wrongful conduct alleged herein, Plaintiff and other members

of the Class have suffered damages in an amount to be established at trial.

        54.     By reason of the foregoing, Defendants have violated Section 10(b) of the 1934

Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members

of the Class for substantial damages which they suffered in connection with their purchase of

22nd Century securities during the Class Period.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants
        55.     Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

        56.     During the Class Period, the Individual Defendants participated in the operation

and management of 22nd Century, and conducted and participated, directly and indirectly, in the

conduct of 22nd Century’s business affairs. Because of their senior positions, they knew the

                                                 20
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 21 of 22 PageID #: 21




adverse non-public information about 22nd Century’s misstatement of revenue and profit and

false financial statements.

        57.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to 22nd

Century’s financial condition and results of operations, and to correct promptly any public

statements issued by 22nd Century which had become materially false or misleading.

        58.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which 22nd Century disseminated in the marketplace during the Class

Period concerning 22nd Century’s results of operations. Throughout the Class Period, the

Individual Defendants exercised their power and authority to cause 22nd Century to engage in

the wrongful acts complained of herein. The Individual Defendants therefore, were “controlling

persons” of 22nd Century within the meaning of Section 20(a) of the Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated the market

price of 22nd Century securities.

        59.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by 22nd Century.

                                    PRAYER FOR RELIEF
        WHEREFORE, plaintiff, on behalf of himself and the Class, prays for judgment and
relief as follows:
        (a)     declaring this action to be a proper class action, designating plaintiff as Lead

Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating plaintiff’s counsel as Lead Counsel;




                                               21
Case 1:19-cv-00409-NGG-ST Document 1 Filed 01/21/19 Page 22 of 22 PageID #: 22




       (b)     awarding damages in favor of plaintiff and the other Class members against all

defendants, jointly and severally, together with interest thereon;

       awarding plaintiff and the Class reasonable costs and expenses incurred in this action,

including counsel fees and expert fees; and

       (d)     awarding plaintiff and other members of the Class such other and further relief as

the Court may deem just and proper.

                                  JURY TRIAL DEMANDED
       Plaintiff hereby demands a trial by jury.


Dated: January 21, 2019                               Respectfully submitted,

                                                      THE ROSEN LAW FIRM, P.A.

                                                      By: /s/Phillip Kim_____
                                                      Phillip Kim, Esq. (PK 9384)
                                                      Laurence M. Rosen, Esq. (LR 5733)
                                                      275 Madison Avenue, 34th Floor
                                                      New York, NY 10016
                                                      Telephone: (212) 686-1060
                                                      Fax: (212) 202-3827
                                                      Email: pkim@rosenlegal.com
                                                              lrosen@rosenlegal.com

                                                      Counsel for Plaintiff




                                                22
